DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of India Patent Document IN201821031372 filed on 08/21/201 has been received by the office on 02/21/2021.
Acknowledgment is made of this application’s status as a 371 of PCT/IB2019/057043 filed on 08/21/2019.
Claim Objections
Claims 3, 5 and 11-17 are objected to because of the following informalities:  
Regarding claims 3, 5, 11 and 14, the claim recites “the memory device” which should read -a memory device- to present proper antecedent basis. 
Regarding claims 11-17, the preamble of the claims should read -The driver circuit as claimed…- to be consistent with the preamble used in claim 10.
Appropriate correction is required.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2013/0264943A1 hereinafter “Bora”
Regarding claim 1, Bora discloses a system to power electric loads, said system comprising: 
one or more driver circuits configured to allow flow of current to one or more loads, each driver circuit (¶76L7-9: a mesh network is a wireless communication protocol used to connect one or many II devices and/or many wireless device) comprising: 
a voltage unit (¶79L10-11: lighting device [140] includes a DC/DC power converter [104]) configured to receive an input voltage and provide one or more voltage outputs at a predetermined voltage value (¶85L1-3: the DC/DC converter receives a power input, it then converts that power to DC power required for driving the device); 
a current unit (¶79L12-13: a light emitting diode (LED) current control circuit [120]) configured to receive any of the one or more output voltages and provide an output current to the load at a predetermined current value (¶93L1-16: the LED current control circuit controls the light output by controlling the average current passed through the LEDs); and 
a control unit (¶78L11-14: II device can intelligently relay/transmit wireless communication command received from other II Device within proximity) operatively coupled to the one or more driver circuits via a Bluetooth Low Energy (BLE) Mesh (¶90L1-17: the wireless transceiver circuit includes transmitter/receiver based on established wireless protocol, including Bluetooth) comprising one or more processors operatively coupled with a memory (¶88L1: memory [108]), said memory storing instructions executable by the one or more processors (¶88L13-15: the memory receives information from the processor and stores the command for retrieval by the processor) to: 
(¶157L6-12: device will trigger a command through the wireless device to send a wireless communication to all II devices in the vicinity; this command will then get extended through the mesh network); and 
receive, from a BLE enabled device at the predetermined proximity to the any of one or more driver circuits, a dimming signal (¶162L1-29: send a lighting command to an II device; the device if in range of the mesh work would receive the protocol via the antenna and would decide the protocol to find the light setting command and send that to the controller/processor) pertaining to any or a combination of a maximum threshold for output current and a pulse-width modulation rate for the output current (¶107L4-7: the controller/processor would send a PWM signal to one LED driver with would control the average current flowing through it), wherein 
the control unit is configured to operate the corresponding current unit of the any of one or more driver circuits to allow flow of current to the one or more loads. (¶162L24-29: the controller will execute that command with the II devices related component)
Regarding claim 2, Bora discloses the system as claimed in claim 1, wherein 
the received dimming signal from the BLE enabled device to a corresponding any one or more driver circuits is stored in a memory device operatively coupled to the control unit. (¶202L1-20: once the user has configured all the II devices, the scene comprised of any combination of II devices and/or group each with a specified light setting will be saved; this information will be stored in the device application memory) 
Regarding claim 3, Bora discloses the system as claimed in claim 1, wherein, 
for a first time, for each BLE enabled device, a threshold value of received signal strength indicator (RSSI) for the predetermined proximity from the any of one or more driver (¶171L1-27: using the statuses and information from each II device, the application device creates a map of the entire network including each connection’s signal strength and store it into its memory) 
Regarding claim 4, Bora discloses the system as claimed in claim 1, wherein 
the dimming signal is received from the any of one or more BLE enabled devices.  (¶78L11-14: II device can intelligently relay/transmit wireless communication command received from other II Device within proximity)
Regarding claim 5, Bora discloses the system as claimed in claim 1, wherein the dimming signal for a BLE device is received from the memory device. (¶202L1-20: once the user has configured all the II devices, the scene comprised of any combination of II devices and/or group each with a specified light setting will be saved; this information will be stored in the device application memory) 
Regarding claim 6, Bora discloses the system as claimed in claim 1, wherein 
each of the one or more driver circuits is coupled with any of one or more loads and operable to allow flow of current to the corresponding one or more loads.  (¶93L1-16: the LED current control circuit controls the light output by controlling the average current passed through the LEDs)
Regarding claim 9, Bora discloses the system as claimed in claim 1, wherein 
the electric loads are one or more light emitting diodes (LEDs).  (¶93L1-16: the LED current control circuit controls the light output by controlling the average current passed through the LEDs)
Regarding claim 10, Bora discloses a driver circuit to power electrical loads, said driver circuit comprising: 
a voltage unit (¶79L10-11: lighting device [140] includes a DC/DC power converter [104]) configured to receive an input voltage and provide one or more voltage outputs at a predetermined voltage value (¶85L1-3: the DC/DC converter receives a power input, it then converts that power to DC power required for driving the device); 
a current unit (¶79L12-13: a light emitting diode (LED) current control circuit [120]) configured to receive any of the one or more output voltages and provide an output current to the load at a predetermined current value (¶93L1-16: the LED current control circuit controls the light output by controlling the average current passed through the LEDs); and 
a control unit (¶78L11-14: II device can intelligently relay/transmit wireless communication command received from other II Device within proximity) operatively coupled to the one or more driver circuits via a Bluetooth Low Energy (BLE) Mesh (¶90L1-17: the wireless transceiver circuit includes transmitter/receiver based on established wireless protocol, including Bluetooth) comprising one or more processors operatively coupled with a memory (¶88L1: memory [108]), said memory storing instructions executable by the one or more processors (¶88L13-15: the memory receives information from the processor and stores the command for retrieval by the processor) to: 
detect, at a predetermined proximity to any of the one or more driver circuits, one or more BLE enabled devices operatively coupled to the BLE Mesh (¶157L6-12: device will trigger a command through the wireless device to send a wireless communication to all II devices in the vicinity; this command will then get extended through the mesh network); and 
(¶162L1-29: send a lighting command to an II device; the device if in range of the mesh work would receive the protocol via the antenna and would decide the protocol to find the light setting command and send that to the controller/processor) pertaining to any or a combination of a maximum threshold for output current and a pulse-width modulation rate for the output current (¶107L4-7: the controller/processor would send a PWM signal to one LED driver with would control the average current flowing through it), wherein 
the control unit is configured to operate the corresponding current unit of the any of one or more driver circuits to allow flow of current to the one or more loads. (¶162L24-29: the controller will execute that command with the II devices related component)
Regarding claim 11, Bora discloses the device as claimed in claim 10, wherein 
the received dimming signal from the BLE enabled device to the driver circuit is stored in a memory device operatively coupled to the control unit.  (¶202L1-20: once the user has configured all the II devices, the scene comprised of any combination of II devices and/or group each with a specified light setting will be saved; this information will be stored in the device application memory) 
Regarding claim 12, Bora discloses the device as claimed in claim 10, wherein, 
for a first time, for the BLE enabled device, a threshold value of received signal strength indicator (RSSI) for the predetermined proximity from the driver circuit is determined, and wherein the threshold value of RSSI for the BLE enabled device for the driver circuit is stored in the memory device operatively coupled to the control unit.  (¶171L1-27: using the statuses and information from each II device, the application device creates a map of the entire network including each connection’s signal strength and store it into its memory)
Regarding claim 13, Bora discloses the device as claimed in claim 10, wherein 
the dimming signal is received from the any of one or more BLE enabled devices.  (¶78L11-14: II device can intelligently relay/transmit wireless communication command received from other II Device within proximity)
Regarding claim 14, Bora discloses the device as claimed in claim 10, wherein
the dimming signal for a BLE device is received from the memory device.  (¶93L1-16: the LED current control circuit controls the light output by controlling the average current passed through the LEDs)
Regarding claim 15, Bora discloses the device as claimed in claim 10, wherein the driver circuit is coupled with any of one or more loads and operable to allow flow of current to the corresponding one or more loads.  (¶93L1-16: the LED current control circuit controls the light output by controlling the average current passed through the LEDs)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
\
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bora in view of US2019/0254130A1 hereinafter “Chen”
Regarding claim 7, Bora disclose a system as claimed in claim 1, 
Bora does not explicitly disclose: 
the driver circuit comprises a monitoring unit operatively coupled to the control unit and configured to provide a feedback signal pertaining to any or a combination of instant values of output voltage and output current in the driver circuit.  
Chen discloses a LED driver wherein 
the driver circuit comprises a monitoring unit operatively coupled to the control unit and configured to provide a feedback signal pertaining to any or a combination of instant values of output voltage and output current in the driver circuit.  (¶19L1-15: the controller includes a current feedback circuit. The voltage feedback circuit is coupled to the converter and can generate a voltage feedback signal based on the output voltage.)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the driver disclosed by Bora to include the feedback system disclosed by Chen. 
One of ordinary skill in the art would’ve been motivated because the feedback system allows the driver to control an output voltage according to a feedback signal, which as a result the light driving system can maintain the output current at a target current level. (Chen ¶17L1-12) 
Regarding claim 8, Bora in view of Chen hereinafter “Bora/Chen” discloses in Chen the system as claimed in claim 7, wherein 
 (¶25L1-20: the control circuitry can control the converter to increase or decrease the output voltage VOUT according to the voltage feedback signal VSEN indicative of the output voltage VOUT and the output currents I1, I2, . . . IN, thereby adjusting the output currents I1, I2, . . . IN to a target current level)
Regarding claim 16, Bora discloses the device as claimed in claim 10, 
Bora does not explicitly disclose: 
the driver circuit comprises a monitoring unit operatively coupled to the control unit and configured to provide a feedback signal pertaining to any or a combination of instant values of output voltage and output current in the driver circuit.  
Chen discloses a LED driver wherein 
the driver circuit comprises a monitoring unit operatively coupled to the control unit and configured to provide a feedback signal pertaining to any or a combination of instant values of output voltage and output current in the driver circuit.  (¶19L1-15: the controller includes a current feedback circuit. The voltage feedback circuit is coupled to the converter and can generate a voltage feedback signal based on the output voltage.)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the driver disclosed by Bora to include the feedback system disclosed by Chen. 
One of ordinary skill in the art would’ve been motivated because the feedback system allows the driver to control an output voltage according to a feedback signal, which as a result (Chen ¶17L1-12) 
Regarding claim 17, Bora/Chen discloses in Chen the device as claimed in claim 16, wherein
the control unit instructs the current unit to vary output current such that a ratio of instant output current to instant output voltage is approximately the ratio of the predetermined values of output current to output voltage. (¶25L1-20: the control circuitry can control the converter to increase or decrease the output voltage VOUT according to the voltage feedback signal VSEN indicative of the output voltage VOUT and the output currents I1, I2, . . . IN, thereby adjusting the output currents I1, I2, . . . IN to a target current level)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	February 26, 2022